

Cross-Corporate Continuing Guaranty and Security Agreement
 
Borrower:
 
Composite Technology Corporation, a Nevada corporation
Address:
 
2026 McGaw Avenue, Irvine, CA 92614
     
Borrower:
 
CTC Cable Corporation, a Nevada corporation
Address:
 
2026 McGaw Avenue, Irvine, CA 92614
     
Borrower:
 
CTC Renewables Corporation, a Nevada corporation
Address:
 
2026 McGaw Avenue, Irvine, CA 92614
     
Guarantor:
 
Stribog, Inc., a Nevada corporation
Address:
 
2026 McGaw Avenue, Irvine, CA 92614
     
Date:
  
April 12, 2010

 
This Cross-Corporate Continuing Guaranty and Security Agreement (“Guaranty”) is
executed by the above-named Borrowers under the Loan Agreement (as defined
herein) and the above-referenced Guarantor, an Affiliate of the Borrowers, as
guarantors in respect of each Borrower (except for a guarantor in respect of
itself) and any other persons now or hereafter signatory as a guarantor to this
Guaranty by execution of a counterpart hereof or by an instrument of joinder and
accession hereto (jointly and severally, a “Guarantor” and, collectively,
“Guarantor”), as of the above date, in favor of PARTNERS FOR GROWTH II, L.P.
(“PFG”), whose address is 180 Pacific Avenue, San Francisco, CA 94111, with
respect to the Indebtedness (as defined herein) of each and all of the
above-named borrowers (jointly and severally, “Borrower”). Capitalized terms not
defined herein have the meaning set forth in the Loan Agreement (as defined
below).


1.  Continuing Guaranty. Each Guarantor hereby un-conditionally guarantees and
promises to pay to PFG in lawful money of the United States, and to perform for
the benefit of PFG, all of the Borrower’s present and future Indebtedness (as
defined below) to PFG, provided that no Guarantor shall be deemed to give a
guaranty in respect of itself.
 
2.  “Indebtedness.”  As used in this Guaranty, the term "Indebtedness" means any
and all Obligations (as defined in the Loan and Security Agreement between PFG
and each Borrower of even date herewith (the “Loan Agreement”)) under or arising
out of the Loan Agreement, heretofore, now, or hereafter made, incurred, or
created, whether directly to PFG or acquired by PFG by assignment or otherwise,
or held by PFG on behalf of others, however arising, whether voluntary or
involuntary, due or not due, absolute or contingent, liquidated or unliquidated,
certain or uncertain, determined or undetermined, monetary or nonmonetary,
written or oral, and whether Borrower may be liable individually or jointly with
others, and regardless of whether recovery thereon may be or hereafter become
barred by any statute of limitations, discharged or uncollectible in any
bankruptcy, insolvency or other proceeding (other than of a Guarantor in respect
of itself), or otherwise unenforceable; and (b) any and all amendments,
modifications, renewals and extensions of any or all of the foregoing, including
without limitation amendments, modifications, renewals and extensions which are
evidenced by any new or additional instrument, document or agreement; and
(c) any and all attorneys' fees, court costs, and collection charges incurred in
endeavoring to collect or enforce any of the foregoing against Borrower,
Guarantor, or any other person liable thereon (whether or not suit be brought)
and any other expenses of, for or incidental to collection thereof.
 
 
 

--------------------------------------------------------------------------------

 


Cross-Corporate Continuing Guaranty and Security Agreement

--------------------------------------------------------------------------------

 
3. Waivers.  Guarantor hereby waives:  (a) presentment for payment, notice of
dishonor, demand, protest, and notice thereof as to any instrument, and all
other notices and demands to which Guarantor might be entitled, including
without limitation notice of all of the following:  the acceptance hereof; the
creation, existence, or acquisition of any Indebtedness; the amount of the
Indebtedness from time to time outstanding; any foreclosure sale or other
disposition of any property which secures any or all of the Indebtedness or
which secures the obligations of any other guarantor of any or all of the
Indebtedness; any adverse change in Borrower's financial position; any other
fact which might increase Guarantor's risk; any default, partial payment or
non-payment of all or any part of the Indebtedness; the occurrence of any other
Event of Default (as hereinafter defined); any and all agreements and
arrangements between PFG and Borrower and any changes, modifications, or
extensions thereof, and any revocation, modification or release of any guaranty
of any or all of the Indebtedness by any person (including without limitation
any other person signing this Guaranty); (b) any right to require PFG to
institute suit against, or to exhaust its rights and remedies against, Borrower
or any other person, or to proceed against any property of any kind which
secures all or any part of the Indebtedness, or to exercise any right of offset
or other right with respect to any reserves, credits or deposit accounts held by
or maintained with PFG or any indebtedness of PFG to Borrower, or to exercise
any other right or power, or pursue any other remedy PFG may have; (c) any
defense arising by reason of any disability or other defense of Borrower or any
other guarantor or any endorser, co-maker or other person, or by reason of the
cessation from any cause whatsoever of any liability of Borrower or any other
guarantor or any endorser, co-maker or other person, with respect to all or any
part of the Indebtedness, or by reason of any act or omission of PFG or others
which directly or indirectly results in the discharge or release of Borrower or
any other guarantor or any other person or any Indebtedness or any security
therefor, whether by operation of law or otherwise; (d) any defense arising by
reason of any failure of PFG to obtain, perfect, maintain or keep in force any
security interest in, or lien or encumbrance upon, any property of Borrower or
any other person; (e) any defense based upon any failure of PFG to give
Guarantor notice of any sale or other disposition of any property securing any
or all of the Indebtedness, or any defects in any such notice that may be given,
or any failure of PFG to comply with any provision of applicable law in
enforcing any security interest in or lien upon any property securing any or all
of the Indebtedness including, but not limited to, any failure by PFG to dispose
of any property securing any or all of the Indebtedness in a commercially
reasonable manner; (f) any defense based upon or arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against Borrower or any other guarantor
or any endorser, co-maker or other person, including without limitation any
discharge of, or bar against collecting, any of the Indebtedness (including
without limitation any interest thereon), in or as a result of any such
proceeding; and (g) the benefit of any and all statutes of limitation with
respect to any action based upon, arising out of or related to this
Guaranty.  Until all of the Indebtedness has been paid, performed, and
discharged in full, nothing shall discharge or satisfy the liability of
Guarantor hereunder except the full performance and payment of all of the
Indebtedness.  If any claim is ever made upon PFG for repayment or recovery of
any amount or amounts received by PFG in payment of or on account of any of the
Indebtedness, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and PFG repays all or part of said amount by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over PFG
or any of its property, or by reason of any settlement or compromise of any such
claim effected by PFG with any such claimant (including without limitation the
Borrower), then and in any such event, Guarantor agrees that any such judgment,
decree, order, settlement and compromise shall be binding upon Guarantor,
notwithstanding any revocation or release of this Guaranty or the cancellation
of any note or other instrument evidencing any of the Indebtedness, or any
release of any of the Indebtedness, and the Guarantor shall be and remain liable
to PFG under this Guaranty for the amount so repaid or recovered, to the same
extent as if such amount had never originally been received by PFG, and the
provisions of this sentence shall survive, and continue in effect,
notwithstanding any revocation or release of this Guaranty.  Until all of the
Indebtedness has been irrevocably paid and performed in full, Guarantor hereby
expressly and unconditionally agrees not to assert any and all rights of
subrogation, reimbursement and indemnity of every kind against Borrower, and all
rights of recourse to any assets or property of Borrower, and all rights to any
collateral or security held for the payment and performance of any Indebtedness,
including (but not limited to) any of the foregoing rights which Guarantor may
have under any present or future document or agreement with any Borrower or
other person, and including (but not limited to) any of the foregoing rights
which Guarantor may have under any equitable doctrine of subrogation, implied
contract, or unjust enrichment, or any other equitable or legal
doctrine.  Neither PFG, nor any of its directors, officers, employees, agents,
attorneys or any other person affiliated with or representing PFG shall be
liable for any claims, demands, losses or damages, of any kind whatsoever, made,
claimed, incurred or suffered by Guarantor or any other party through the
ordinary negligence of PFG, or any of its directors, officers, employees,
agents, attorneys or any other person affiliated with or representing PFG.
 
 
2

--------------------------------------------------------------------------------

 
 
Cross-Corporate Continuing Guaranty and Security Agreement

--------------------------------------------------------------------------------



4. Consents.  Guarantor hereby consents and agrees that, without notice to or by
Guarantor and without affecting or impairing in any way the obligations or
liability of Guarantor hereunder, if there has occurred a Default or Event of
Default under the Loan Agreement, PFG may, from time to time before or after
revocation of this Guaranty, do any one or more of the following in PFG's sole
and absolute discretion:  (a) accelerate, accept partial payments of, compromise
or settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the
Indebtedness; (b) grant any other indulgence to Borrower or any other person in
respect of any or all of the Indebtedness or any other matter; (c) accept,
release, waive, surrender, enforce, exchange, modify, impair, or extend the time
for the performance, discharge, or payment of, any and all property of any kind
securing any or all of the Indebtedness or any guaranty of any or all of the
Indebtedness, or on which PFG at any time may have a lien, or refuse to enforce
its rights or make any compromise or settlement or agreement therefor in respect
of any or all of such property; (d) substitute or add, or take any action or
omit to take any action which results in the release of, any one or more
endorsers or guarantors of all or any part of the Indebtedness, including,
without limitation one or more parties to this Guaranty, regardless of any
destruction or impairment of any right of contribution or other right of
Guarantor; (e) amend, alter or change in any respect whatsoever any term or
provision relating to any or all of the Indebtedness, including the rate of
interest thereon; (f) apply any sums received from Borrower, any other
guarantor, endorser, or co-signer, or from the disposition of any collateral or
security, to any indebtedness whatsoever owing from such person or secured by
such collateral or security, in such manner and order as PFG determines in its
sole discretion, but subject to any restrictions in the Loan Agreement, and
regardless of whether such indebtedness is part of the Indebtedness, is secured,
or is due and payable; (g) apply any sums received from Guarantor or from the
disposition of any collateral or security securing the obligations of Guarantor,
to any of the Indebtedness in such manner and order as PFG determines in its
sole discretion, regardless of whether or not such Indebtedness is secured or is
due and payable.  Guarantor consents and agrees that PFG shall be under no
obligation to marshal any assets in favor of Guarantor, or against or in payment
of any or all of the Indebtedness.  Guarantor further consents and agrees that
PFG shall have no duties or responsibilities whatsoever with respect to any
property securing any or all of the Indebtedness.  Without limiting the
generality of the foregoing, PFG shall have no obligation to monitor, verify,
audit, examine, or obtain or maintain any insurance with respect to, any
property securing any or all of the Indebtedness.
 
5. No Commitment.  Guarantor acknowledges and agrees that acceptance by PFG of
this Guaranty shall not constitute a commitment of any kind by PFG to extend
such credit or other financial accommodation to Borrower or to permit Borrower
to incur Indebtedness to PFG.
 
6. Exercise of Rights and Remedies; Foreclosure of Trust Deeds.  Until the
Indebtedness of Borrower to PFG is indefeasibly paid in full, Guarantor hereby
irrevocably agrees not to assert any and all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to the Guarantor or other surety by
reason of California Civil Code Sections 2787 to 2855, inclusive.  The Guarantor
waives all rights and defenses that the Guarantor may have because the
Borrower's Indebtedness is secured by real property.  This means, among other
things:  (1) PFG may collect from the Guarantor without first foreclosing on any
real or personal property collateral pledged by the Borrower.  (2) If PFG
forecloses on any real property collateral pledged by the Borrower:  (A) The
amount of the Indebtedness may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.  (B) PFG may collect from the Guarantor even if PFG, by
foreclosing on the real property collateral, has destroyed any right the
Guarantor may have to collect from the Borrower.  This is an unconditional and
irrevocable waiver of any rights and defenses the Guarantor may have because the
Borrower's Indebtedness is secured by real property.  These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d, or 726 of the Code of Civil Procedure.  The Guarantor waives all
rights and defenses arising out of an election of remedies by PFG, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed the Guarantor's rights of
subrogation and reimbursement against the principal by the operation of Section
580d of the Code of Civil Procedure or otherwise.
 
7. Acceleration.  Notwithstanding the terms of all or any part of the
Indebtedness, the obligations of the Guarantor hereunder to pay and perform all
of the Indebtedness shall, at the option of PFG, immediately become due and
payable, without notice, and without regard to the expressed maturity of any of
the Indebtedness, in the event:  (a) Guarantor shall fail to pay or perform when
due any of its obligations under this Guaranty; or (b) upon the occurrence and
during the continuance of any “Event of Default” as defined under the Loan
Documents, or upon the occurrence of any default or event of default under any
present or future loan agreement or other instrument, document or agreement
between PFG and Borrower or between PFG and Guarantor.  The foregoing are
referred to in this Guaranty as "Events of Default".
 
8. Indemnity.  Guarantor hereby agrees to indemnify PFG and hold PFG harmless
from and against any and all claims, debts, liabilities, demands, obligations,
actions, causes of action, penalties, costs and expenses (including without
limitation attorneys' fees), of every nature, character and description, which
PFG may sustain or incur based upon or arising out of any of the Indebtedness,
any actual or alleged failure to collect and pay over any withholding or other
tax relating to Borrower or its employees, any relationship or agreement between
PFG and Borrower, any actual or alleged failure of PFG to comply with any writ
of attachment or other legal process relating to Borrower or any of its
property, or any other matter, cause or thing whatsoever occurred, done, omitted
or suffered to be done by PFG relating in any way to Borrower or the
Indebtedness (except any such amounts sustained or incurred as the result of the
gross negligence or willful misconduct of PFG or any of its directors, officers,
employees, agents, attorneys, or any other person affiliated with or
representing PFG).  Notwithstanding any provision in this Guaranty to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination or revocation of this Guaranty and shall for all purposes continue
in full force and effect until all Indebtedness is paid.
 
 
3

--------------------------------------------------------------------------------

 
 
Cross-Corporate Continuing Guaranty and Security Agreement

--------------------------------------------------------------------------------



9. Subordination.  Any and all rights of Guarantor under any and all debts,
liabilities and obligations owing from Borrower to Guarantor, including any
security for any guaranties of any such obligations, whether now existing or
hereafter arising, are hereby subordinated in right of payment to the prior
payment in full of all of the Indebtedness.  No payment in respect of any such
subordinated obligations shall at any time be made to or accepted by Guarantor
if at the time of such payment any Indebtedness is outstanding.  If any Event of
Default has occurred, Borrower and any assignee, trustee in bankruptcy,
receiver, or any other person having custody or control over any or all of
Borrower's property are hereby authorized and directed to pay to PFG the entire
unpaid balance of the Indebtedness before making any payments whatsoever to
Guarantor, whether as a creditor, shareholder, or otherwise; and insofar as may
be necessary for that purpose, Guarantor hereby assigns and transfers to PFG all
rights to any and all debts, liabilities and obligations owing from Borrower to
Guarantor, including any security for and guaranties of any such obligations,
whether now existing or hereafter arising, including without limitation any
payments, dividends or distributions out of the business or assets of
Borrower.  Any amounts received by Guarantor in violation of the foregoing
provisions shall be received and held as trustee for the benefit of PFG and
shall forthwith be paid over to PFG to be applied to the Indebtedness in such
order and sequence as PFG shall in its sole discretion determine, without
limiting or affecting any other right or remedy which PFG may have hereunder or
otherwise and without otherwise affecting the liability of Guarantor
hereunder.  Guarantor hereby expressly waives any right to set-off or assert any
counterclaim against Borrower.
 
10. Revocation.  This is a Continuing Guaranty relating to all of the
Indebtedness, including Indebtedness arising under successive transactions which
from time to time continue the Indebtedness or renew it after it has been
satisfied.  The obligations of Guarantor hereunder may be terminated only as to
future transactions and only by (i) giving 90 days' advance written notice
thereof to PFG at its address above by registered first-class U.S. mail, postage
prepaid, return receipt requested, or (ii) upon termination of the Loan
Agreement and all Obligations thereunder, provided such termination shall be
effective until 90 days following the date of actual receipt of the notice set
forth in clause (i) above or such termination as provided in clause (ii)
above.  Notwithstanding such revocation, this Guaranty and all consents, waivers
and other provisions hereof shall continue in full force and effect as to any
and all Indebtedness which is outstanding on the effective date of revocation
and all extensions, renewals and modifications of said Indebtedness (including
without limitation amendments, extensions, renewals and modifications which are
evidenced by new or additional instruments, documents or agreements executed
after revocation), and all interest thereon, then and thereafter accruing, and
all attorneys' fees, court costs and collection charges theretofore and
thereafter incurred in endeavoring to collect or enforce any of the foregoing
against Borrower, Guarantor or any other person liable thereon (whether or not
suit be brought) and any other expenses of, for or incidental to collection
thereof.
 
11. Independent Liability.  Guarantor hereby agrees that one or more successive
or concurrent actions may be brought hereon against Guarantor, in the same
action in which Borrower may be sued or in separate actions, as often as deemed
advisable by PFG.  The liability of Guarantor hereunder is exclusive and
independent of any other guaranty of any or all of the Indebtedness whether
executed by Guarantor or by any other guarantor (including without limitation
any other persons signing this Guaranty).  The liability of Guarantor hereunder
shall not be affected, revoked, impaired, or reduced by any one or more of the
following:  (a) the fact that the Indebtedness exceeds the maximum amount of
Guarantor's liability, if any, specified herein or elsewhere (and no agreement
specifying a maximum amount of Guarantor's liability shall be enforceable unless
set forth in a writing signed by PFG or set forth in this Guaranty); or (b) any
direction as to the application of payment by Borrower or by any other party; or
(c) any other continuing or restrictive guaranty or undertaking or any
limitation on the liability of any other guarantor (whether under this Guaranty
or under any other agreement); or (d) any payment on or reduction of any such
other guaranty or undertaking; or (e) any revocation, amendment, modification or
release of any such other guaranty or undertaking; or (f) any dissolution or
termination of, or increase, decrease, or change in membership of any Guarantor
which is a partnership.  Guarantor hereby expressly represents that it was not
induced to give this Guaranty by the fact that there are or may be other
guarantors either under this Guaranty or otherwise, and Guarantor agrees that
any release of any one or more of such other guarantors shall not release
Guarantor from its obligations hereunder either in full or to any lesser extent.
 
 
4

--------------------------------------------------------------------------------

 
 
Cross-Corporate Continuing Guaranty and Security Agreement

--------------------------------------------------------------------------------

 
12. Financial Condition of Borrower.  Guarantor is fully aware of the financial
condition of Borrower and is executing and delivering this Guaranty at
Borrower's request and based solely upon its own independent investigation of
all matters pertinent hereto, and Guarantor is not relying in any manner upon
any representation or statement of PFG with respect thereto.  Guarantor
represents and warrants that it is in a position to obtain, and Guarantor hereby
assumes full responsibility for obtaining, any additional information concerning
Borrower's financial condition and any other matter pertinent hereto as
Guarantor may desire, and Guarantor is not relying upon or expecting PFG to
furnish to him any information now or hereafter in PFG's possession concerning
the same or any other matter.
 
13. Representations and Warranties. In order to induce PFG to enter into a loan
agreement with each Borrower and make loans to Borrower, each Guarantor
represents and warrants to PFG as follows, and each Guarantor covenants that the
following representations will continue to be true, and that Guarantor will at
all times comply with all of the following covenants, throughout the term of
this Agreement and until all Obligations have been paid and performed in full:
(a) Guarantor is and will continue to be, duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and is
and will continue to be qualified and licensed to do business in all
jurisdictions in which any failure to do so would result in a Material Adverse
Change; (b) the execution, delivery and performance by Guarantor of this
Agreement, and all other documents contemplated hereby (i) have been duly and
validly authorized, (ii) are enforceable against Guarantor in accordance with
their terms (except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors' rights generally), and (iii) do not violate Guarantor’s articles or
certificate of incorporation, or Guarantor’s by-laws or other constitutional
documents or instrument, or any law or any  material agreement or instrument
which is binding upon Guarantor or its property, (iv) do not constitute grounds
for acceleration of any material indebtedness or obligation under any agreement
or instrument which is binding upon Guarantor or its property, and (v) the
person executing this Guaranty on behalf of each Guarantor is a duly-authorized
and empowered officer or agent of each such Guarantor; and (c) it is in
Guarantor's direct interest to assist Borrower in procuring credit, because
Borrower is an affiliate of Guarantor, furnishes goods or services to Guarantor,
purchases or acquires goods or services from Guarantor, and/or otherwise has a
direct or indirect corporate or business relationship with Guarantor.
 
14. Grant of Security Interest. To secure the payment of all Indebtedness and
the timely performance of all of the Obligations when due, each Guarantor hereby
grants to PFG a security interest in all of the following (collectively, the
“Collateral”) until all Obligations are indefeasibly paid and performed:  all
right, title and interest of Guarantor in and to all of the following, whether
now owned or hereafter arising or acquired and wherever located: all Accounts;
all Inventory; all Equipment; all Deposit Accounts; all General Intangibles
(including without limitation all Intellectual Property); all Investment
Property; all Other Property; and any and all claims, rights and interests in
any of the above, and all guaranties and security for any of the above, and all
substitutions and replacements for, additions, accessions, attachments,
accessories, and improvements to, and proceeds  (including proceeds of any
insurance policies, proceeds of proceeds and claims against third parties) of,
any and all of the above, and all Guarantor’s books relating to any and all of
the above.
 
15. Costs; Interest.  Whether or not suit be instituted, Guarantor agrees to
reimburse PFG on demand for all reasonable attorneys' fees and all other
reasonable costs and expenses incurred by PFG in enforcing this Guaranty, or
arising out of or relating in any way to this Guaranty, or in enforcing any of
the Indebtedness against Borrower, Guarantor, or any other person, or in
connection with any property of any kind of Guarantor securing all or any part
of the Indebtedness.  Without limiting the generality of the foregoing, and in
addition thereto, Guarantor shall reimburse PFG on demand for all reasonable
attorneys' fees and costs PFG incurs in any way relating to Guarantor, Borrower
or the Indebtedness, in order to:  obtain legal advice; enforce or seek to
enforce any of its rights; commence, intervene in, respond to, or defend any
action or proceeding; file, prosecute or defend any claim or cause of action in
any action or proceeding (including without limitation any probate claim,
bankruptcy claim, third-party claim, secured creditor claim, reclamation
complaint, and complaint for relief from any stay under the Bankruptcy Code or
similar legislation in any other jurisdiction or otherwise); protect, obtain
possession of, sell, lease, dispose of or otherwise enforce any security
interest in or lien on any property of any kind securing any or all of the
Indebtedness; or represent PFG in any litigation with respect to Borrower's or
Guarantor's affairs. In the event either PFG or Guarantor files any lawsuit
against the other predicated on a breach of this Guaranty, the prevailing party
in such action shall be entitled to recover its attorneys' fees and costs of
suit from the non-prevailing party.  All sums due under this Guaranty shall bear
interest from the date due until the date paid at the highest rate charged with
respect to any of the Indebtedness.
 
16. Notices.  Any notice which a party shall be required or shall desire to give
to the other hereunder (except for notice of revocation, which shall be governed
by Section 10 of this Guaranty) shall be given by personal delivery or by
telecopier or by depositing the same in the United States mail, first class
postage pre-paid, addressed to PFG at its address set forth in the heading of
this Guaranty and to Guarantor at its address provided by Guarantor to PFG in
writing, and such notices shall be deemed duly given on the date of personal
delivery or one day after the date telecopied or 3 business days after the date
of mailing as aforesaid.  PFG and Guarantor may change their address for
purposes of receiving notices hereunder by giving written notice thereof to the
other party in accordance herewith.  Guarantor shall give PFG immediate written
notice of any change in its address.
 
 
5

--------------------------------------------------------------------------------

 
 
Cross-Corporate Continuing Guaranty and Security Agreement

--------------------------------------------------------------------------------

 
17. Claims.  Each of Guarantor, on the on hand, and PFG, on the other hand (each
a "party") agrees that any claim or cause of action by a party against the, or
any of their respective directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Guaranty, or any other
present or future agreement between PFG and Guarantor or between PFG and
Borrower, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, whether or
not relating hereto or thereto, occurred, done, omitted or suffered to be done
by a party or its respective directors, officers, employees, agents, accountants
or attorneys, whether sounding in contract or in tort or otherwise, shall be
barred unless asserted by a party by the commencement of an action or proceeding
in a court of competent jurisdiction within San Francisco County, California, by
the filing of a complaint within one year after the first act, occurrence or
omission upon which such claim or cause of action, or any part thereof, is based
and service of a summons and complaint on an officer of the other party or any
other person authorized to accept service of process on behalf of such other
party, within 30 days thereafter.  Each party agrees that such one year period
is a reasonable and sufficient time for a party to investigate and act upon any
such claim or cause of action.  The one year period provided herein shall not be
waived, tolled, or extended except by a specific written agreement by all
parties hereto.  This provision shall survive any termination of this Guaranty
or any other agreement.
 
18. Construction; Severability. The term "Guarantor" as used herein shall be
deemed to refer to all and any one or more such persons and their obligations
hereunder shall be joint and several.  As used in this Guaranty, the term
"property" is used in its most comprehensive sense and shall mean all property
of every kind and nature whatsoever, including without limitation real property,
personal property, mixed property, tangible property and intangible
property.  If any provision of this Guaranty or the application thereof to any
party or circumstance is held invalid, void, inoperative or unenforceable as
against any Guarantor, the remainder of this Guaranty and the application of
such provision to other Guarantors or circumstances shall not be affected
thereby, the provisions of this Guaranty being severable in any such instance.
 
19. Withholding; Gross-up.  All payments to be made by Guarantor under this
Guaranty, whether in respect of principal, interest, fees or otherwise, shall
(save insofar as required by law to the contrary) be paid in full without
set-off or counterclaim and free and clear of and without any deduction or
withholding or payment for or on account of any taxes that may be imposed in the
United Kingdom, Canada, or any other jurisdiction from which payment may be made
by Guarantor under this Guaranty.  If Guarantor shall be required by law to
effect any deduction or withholding or payment as aforesaid from or in
connection with any payment made under this Guaranty for the account of PFG
then: (a) Guarantor shall promptly notify PFG upon becoming aware of the
relevant requirements to deduct any such deduction or withholding or payment;
(b) Guarantor shall ensure that such deduction or withholding or payment does
not exceed the minimum legal liability therefor, shall remit the amount of such
tax to the appropriate taxation authority and shall forthwith pay to PFG such
additional amount as will result in the immediate receipt by PFG of the full
amount which would otherwise have been receivable hereunder had no such
deduction or withholding or payment been made; and (c) Guarantor shall not later
than 50 days after each deduction or withholding or payment of any taxes forward
to PFG documentary evidence reasonably required by PFG in respect of the payment
of any such taxes.
 
20.  General Provisions.   PFG shall have the right to seek recourse against
Guarantor to the full extent provided for herein and in any other instrument or
agreement evidencing obligations of Guarantor to PFG, and against Borrower to
the full extent of the Indebtedness.  No election in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of PFG's right to proceed in any other form of action or proceeding or
against any other party.  The failure of PFG to enforce any of the provisions of
this Guaranty at any time or for any period of time shall not be construed to be
a waiver of any such provision or the right thereafter to enforce the same.  All
remedies hereunder shall be cumulative and shall be in addition to all rights,
powers and remedies given to PFG by law or under any other instrument or
agreement.   Time is of the essence in the performance by Guarantor of each and
every obligation under this Guaranty.  PFG shall have no obligation to inquire
into the power or authority of Borrower or any of its officers, directors,
employees, or agents acting or purporting to act on its behalf, and any
Indebtedness made or created in reliance upon the professed exercise of any such
power or authority shall be included in the Indebtedness guaranteed
hereby.  This Guaranty is the entire and only agreement between Guarantor and
PFG with respect to the guaranty of the Indebtedness of Borrower by Guarantor,
and all representations, warranties, agreements, or undertakings heretofore or
contemporaneously made, which are not set forth herein, are superseded
hereby.  No course of dealings between the parties, no usage of the trade, and
no parol or extrinsic evidence of any nature shall be used or be relevant to
supplement or explain or modify any term or provision of this Guaranty.  There
are no conditions to the full effectiveness of this Guaranty.  The terms and
provisions hereof may not be waived, altered, modified, or amended except in a
writing executed by Guarantor and a duly authorized officer of PFG.  All rights,
benefits and privileges hereunder shall inure to the benefit of and be
enforceable by PFG and its successors and assigns and shall be binding upon
Guarantor and its successors and assigns.  Section headings are used herein for
convenience only.  Guarantor acknowledges that the same may not describe
completely the subject matter of the applicable Section, and the same shall not
be used in any manner to construe, limit, define or interpret any term or
provision hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
Cross-Corporate Continuing Guaranty and Security Agreement

--------------------------------------------------------------------------------

 
21. Governing Law; Venue and Jurisdiction. This instrument and all acts and
transactions pursuant or relating hereto and all rights and obligations of the
parties hereto shall be governed, construed, and interpreted in accordance with
the internal laws of the State of California.  In order to induce PFG to accept
this Guaranty, and as a material part of the consideration therefor, Guarantor
(i) agrees that all actions or proceedings relating directly or indirectly
hereto shall, at the option of PFG, be litigated in courts located within San
Francisco County, California, (ii) consents to the jurisdiction of any such
court and consents to the service of process in any such action or proceeding by
personal delivery or any other method permitted by law; and (iii) waives any and
all rights Guarantor may have to transfer or change the venue of any such action
or proceeding.
 
22. Receipt of Copy.  Guarantor acknowledges receipt of a copy of this Guaranty.
 
23.  Mutual Waiver of Right to Jury Trial.  PFG AND GUARANTOR HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM, LAWSUIT OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO: (i) THIS GUARANTEE OR ANY SUPPLEMENT
OR AMENDMENT THERETO; OR (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND GUARANTOR; OR (iii) ANY BREACH, CONDUCT, ACTS OR
OMISSIONS OF PFG OR GUARANTOR OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING
PFG OR GUARANTOR WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT; IN
EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the San Francisco County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in San Francisco County, California; and the parties
hereby submit to the jurisdiction of such court.  The reference proceedings
shall be conducted pursuant to and in accordance with the provisions of
California Code of Civil Procedure §§ 638 through 645.1, inclusive.  The private
judge shall have the power, among others, to grant provisional relief, including
without limitation, entering temporary restraining orders, issuing preliminary
and permanent injunctions and appointing receivers.  All such proceedings shall
be closed to the public and confidential and all records relating thereto shall
be permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
San Francisco County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a).  Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral,
or obtain provisional remedies.  The private judge shall also determine all
issues relating to the applicability, interpretation, and enforceability of this
paragraph.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
7

--------------------------------------------------------------------------------

 
 
Borrower:
PFG:
   
COMPOSITE TECHNOLOGY CORPORATION
PARTNERS FOR GROWTH II, L.P.
   
By
/s/ Benton H. Wilcoxon  
By
   
CEO
   
Name:
   
By
/s/ Lang Jin    
Secretary or Ass't Secretary
Title: Manager, Partners for Growth II, LLC
 
Its General Partner
Borrower:
Borrower:
   
CTC CABLE CORPORATION
CTC RENEWABLES CORPORATION
   
By
/s/ Benton H. Wilcoxon  
By
/s/ Benton H. Wilcoxon  
President
President
   
By
/s/ Lang Jin  
By
/s/ Lang Jin
 
Secretary or Ass't Secretary
Secretary or Ass't Secretary
   
Guarantor:
     
STRIBOG, INC.
     
By
/s/ Benton H. Wilcoxon    
President
     
By
/s/ Lang Jin    
Secretary or Ass't Secretary
 

 
Cross-Corporate Continuing Guaranty and Security Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 